766 N.W.2d 850 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ryan Walter ELLIOTT, Defendant-Appellant.
Docket No. 138364. COA No. 289512.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the January 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The *851 motion for miscellaneous relief is GRANTED, limited to the filing of a supplemental brief.